DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10978201. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Claim 1 would be obvious over claim 1 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Patent No. 10978201
Claim 1
Instant Application 17/229509
Claim 1
A method comprising: determining, by an appointment management system, that an appointment to conduct an intraoral scan of a mouth of a user at an intraoral scanning site has been missed by the user, wherein determining that the appointment has been missed by the user includes automatically determining that a time difference between a current time and a time associated with the appointment exceeds a threshold;
A method comprising: determining, by an appointment management system, that an appointment to conduct an intraoral scan of a mouth of a user at an intraoral scanning site has been missed by the user; 
automatically generating a message to the user indicating that an at-home dental impression kit can be sent to an address of the user in response to determining that the appointment has been missed, the message including a link to select to receive the at-home dental impression kit;
automatically generating a message to the user indicating that an at-home dental impression kit can be sent to the user based on determining that the appointment has been missed; and 
and transmitting the automatically generated message to a communications device associated with the user; and 
transmitting the automatically generated message to a communications device associated with the user.
producing, by a fabrication system, one or more aligners based on at least one of a completed at-home impression kit from the user or three-dimensional data generated by an intraoral scan of the mouth of the user.



Claim 2 would be obvious over claim 2 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 3 would be obvious over claim 3 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 4 would be obvious over claim 4 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 5 would be obvious over claim 5 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 6 would be obvious over claim 6 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 7 would be obvious over claim 7 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 8 would be obvious over claim 8 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 9 would be obvious over claim 9 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 10 would be obvious over claim 10 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 11 would be obvious over claim 11 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 12 would be obvious over claim 12 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 13 would be obvious over claim 13 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 14 would be obvious over claim 14 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 15 would be obvious over claim 15 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 16 would be obvious over claim 16 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 17 would be obvious over claim 17 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 18 would be obvious over claim 18 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 19 would be obvious over claim 19 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 20 would be obvious over claim 20 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 21 would be obvious over claim 21 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 22 would be obvious over claim 22 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 23 would be obvious over claim 23 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 24 would be obvious over claim 24 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim 25 would be obvious over claim 25 of U.S. Patent No. 10978201. Therefore, the claim is not patentably distinct.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 11 – The claim recites “an appointment management system configured to determine…”. See MPEP 2181. The claim limitation uses the term “appointment management system”. The “appointment management system” is modified by functional language “configured to determine….” The appointment management system is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. After reviewing the specification, sufficient support for the appointment management system can be found at [0021]-[0022].
Regarding Claim 11 – The claim recites “a message generator configured to automatically generate…transmit…”. See MPEP 2181. The claim limitation uses the term “message generator”. The “message generator” is modified by functional language “configured to automatically generate…transmit….” The message generator is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. After reviewing the specification, sufficient support for the message generator can be found at [0046].
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-10, 21-25 are drawn to a method, which is within the four statutory categories (i.e. process). Claims 11-20 are drawn to a system, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 11 (and substantially similar with independent claim 1, 21) recites: 
A system comprising: 
an appointment management system configured to determine that an appointment to conduct an intraoral scan of a mouth of a user at an intraoral scanning site has been missed by the user; and 
a message generator configured to: 
automatically generate a message to the user configured to facilitate delivery of an at-home dental impression kit to the user based on determining that the appointment has been missed; and 
transmit the automatically generated message to a communications device associated with the user.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions, but for the recitation of generic computer components. For example, but for the system, appointment management system, message generator, communications device, the limitations in the context of this claim encompasses an automation of sending messages once it has been determined the patient has missed their appointment. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 12-20, and 22-25 reciting particular aspects of scanning and organizing the scanned information). 
Step 2A of the Alice/Mayo Test - Prong Two 
Claim 11 (and substantially similar with independent claim 1, 21) recites: 
A system comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an appointment management system configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) determine that an appointment to conduct an intraoral scan of a mouth of a user at an intraoral scanning site has been missed by the user; and 
a message generator configured to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
automatically (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) generate a message to the user configured to facilitate delivery of an at-home dental impression kit to the user based on determining that the appointment has been missed; and 
transmit the automatically generated message to a communications device associated with the user. (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations the system, appointment management system, message generator, communications device, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021]-[0022], [0024], [0031], [0046] see MPEP 2106.05(f)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, 12-20, and 22-25 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-10, 12-20, and 22-25 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception.  Additionally, the additional elements, other than the abstract idea per se, amount to no more than elements which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the system, appointment management system, message generator, communications device, e.g., Applicant’s spec describes the computer system with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0021]-[0022], [0024], [0031], [0046]); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-14, 18-19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (US 2015/0205921) in view of Golay (US 2016/0012182) and Bergersen (US 2003/0225594). 
Regarding claim 1, Dick discloses a method comprising: 
determining, by an appointment management system, that an appointment has been missed by the user; (Dick [0071] The notification module 212 may be configured to create, issue, schedule, deliver, or otherwise facilitate notifications to users on the healthcare data system 102. For some embodiments, the notification module 212 is responsible for issuing alerts regarding missed medication dosages, out of range health readings, or missed medical appointments)
automatically generating a message to the user based on determining that the appointment has been missed; and (Dick [0071] The notification module 212 may be configured to create, issue, schedule, deliver, or otherwise facilitate notifications to users on the healthcare data system 102)
transmitting the automatically generated message to a communications device associated with the user. (Dick [0071] The notification module 212 may be configured to create, issue, schedule, deliver, or otherwise facilitate notifications to users on the healthcare data system 102 [0072] teaches the system 102 communicates messages to a patient user [0075] teaches a patient using a patient client device 106 to communicate)
Dick does not appear to explicitly teach to conduct an intraoral scan of a mouth of a user at an intraoral scanning site. However, Golay teaches:
to conduct an intraoral scan of a mouth of a user at an intraoral scanning site (Golay [0028] It is also known to obtain a 3D virtual representation of the teeth that is used to assist in devising a dental treatment and/or to design dental appliances. The 3D computer model may be obtained at the dental clinic using an optical scanner to scan the teeth directly or to scan a model of the teeth. The computer model is then used at the clinic for designing or selecting appropriate dental prosthesis and/or appliances to carry out the treatment. [0043] Referring to FIG. 4 an orthodontic care system 10 incorporating a scanner system 12 includes a hand-held scanner 14 that is used by the orthodontist to acquire three-dimensional information of the dentition and associated anatomical structures of a patient. The images are processed in a scanning node or workstation 16 having a central processing unit, such as a general-purpose computer. The scanning node 16, either alone or in combination with a back-office server 28, generates a three-dimensional virtual computer model 18 of the dentition)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Dick to incorporate a dental appointment being one for scanning the patient’s mouth as taught by Golay in order to produce images and model the teeth for creating appliances for treatment. See Golay [0028]. 
Dick-Golay does not appear to explicitly teach indicating that an at-home dental impression kit can be sent to the user; However, Bergersen teaches:
indicating that an at-home dental impression kit can be sent to the user (Bergersen [0033] In another embodiment of the present invention, a method is provided for distributing a dental appliance to a patient wherein the dental appliance is one of a plurality of types of dental appliances wherein each type of dental appliance corresponds to one of a plurality of types of orthodontic conditions. The method comprises the steps of: providing an orthodontic kit wherein the orthodontic kit contains a wafer wherein the wafer obtains an impression of teeth; and diagnosing one of the orthodontic conditions based on the impression. [0083] obtaining an impression of the user may be implemented within the orthodontic kit. [0084] An advertisement for the orthodontic kit may be placed via television, radio, internet, direct mail, or the like {the advertisement and distribution of the orthodontic kit is analogous to indicating that an impression kit can be sent to the user when they respond to the advertisement})
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Dick-Golay to incorporate information about the delivery of the impression kit as taught by Bergersen. Reducing the amount of commitment of office visits that is required for a dental appliance increases the likelihood that a patient will seek out dental care (Bergersen [0004] [0005]). 
Regarding claim 2, Dick-Golay-Bergersen teaches the method of claim 1, and Dick further discloses further comprising: accessing, by the appointment management system, a user file associated with the user in a database; and determining, by the appointment management system and using the user file, that the user has opted into a messaging service. (Dick [0046] The application may be configured to deliver or otherwise provide alerts, reminders, or other notifications to users of the system. As users of the system, those providing healthcare to an individual (e.g., patient user) can define, review, or modify parameters (e.g., limits) with respect to alerts, reminders, or other notifications. The alerts, reminders, or other notifications may be delivered or transmitted via different types of mediums, such as electronic mail (e.g., e-mail), pop-up alerts (e.g., on a smartphone), or a text message (e.g., on a mobile phone); [0047] In some embodiments, the systems or methods described herein may provide a user (e.g., a patient user) profile).
Regarding claim 3, Dick-Golay-Bergersen teaches the method of claim 2, and Dick further discloses wherein the message to the user indicating that the at- home dental impression kit can be sent to the user is generated by a message generator associated with the messaging service. (Dick [0071] The notification module 212 may be configured to create, issue, schedule, deliver, or otherwise facilitate notifications to users).
Regarding claim 4, Dick-Golay-Bergersen teaches the method of claim 3, and Dick further discloses wherein the message generator identifies the communications device associated with the user by identifying the user file associated with the user. (Dick [0161] Information gathered through the graphical user interface 3700 can include, for example, the new user's profile photo and contact information, such as an e-mail address, telephone numbers, a text message number (e.g., SMS number), a residential address, and the like [0046] The alerts, reminders, or other notifications may be delivered or transmitted via different types of mediums, such as electronic mail (e.g., e-mail), pop-up alerts (e.g., on a smartphone), or a text message (e.g., on a mobile phone)).
Regarding claim 8, Dick-Golay-Bergersen teaches the method of claim 1, and Golay further teaches further comprising sending the at-home dental impression kit to the user. (Golay [0054] That is, after the product is received by the customer).
Regarding claim 9, Dick-Golay-Bergersen teaches the method of claim 8, and Golay further teaches further comprising receiving a completed at-home dental impression kit from the user. (Golay [0025] The method for manufacturing a dental prosthesis includes the steps of receiving a three-dimensional data indicative of a patient's oral cavity).
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons.
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons.
Regarding claim 13, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons.
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons.
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 8, and, as such, is rejected for similar reasons.
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 9, and, as such, is rejected for similar reasons.
Regarding claim 21, the claim recites substantially similar limitations as those already addressed in the rejection of claims 1 and 8, and, as such, is rejected for similar reasons.
Regarding claim 22, Dick-Golay-Bergersen teaches the method of claim 21, and Dick further discloses further comprising acquiring personal information of the user, wherein the personal information includes an address of the user. (Dick [0045] personal information, which may be inputted by a user, such as a patient).
Regarding claim 23, the claim recites substantially similar limitations as those already addressed in the rejection of claim 8, and, as such, is rejected for similar reasons.
Regarding claim 24, Dick-Golay-Bergersen teaches the method of claim 22, and Dick further discloses further comprising transmitting a message to the user to facilitate acquisition of the personal information. (Dick [0045] personal information, which may be inputted by a user, such as a patient [0071] The notification module 212 may be configured to create, issue, schedule, deliver, or otherwise facilitate notifications to users).
Claims 5-7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dick-Golay-Bergersen in view of Royal et al. (US 2012/0065985). 
Regarding claim 5, Dick-Golay-Bergersen teaches the method of claim 3, and does not appear to explicitly teach the following, however, Royal teaches: 
wherein the message generator generates and transmits a prompt to a processing or shipping warehouse. (Royal [0030] Reminders may include auto generated notifications based on status points of implant process (e.g., an e-mail to schedule patient follow-up appointments for impressions/scans), auto generated notifications when a step of implant process needs to be completed, auto generated notifications to prompt a DDS, a lab, or a partner to action item for implant process).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Dick-Golay-Bergersen to incorporate a prompt for shipping as taught by Royal. This can streamline the dental appliance process so that it is not time consuming and fragmented for the patient or dentist (Royal [0005]). 
Regarding claim 6, Dick-Golay-Bergersen teaches the method of claim 5, and Golay further teaches wherein the prompt comprises an address or shipping label associated with the user. (Golay [0054] Customer 20 provides an order that typically includes identification of the desired product, quantity, a ship-to address, an order date and sometimes a delivery date and/or other special instructions. The instructions may be provided directly or indirectly).
Regarding claim 7, Dick-Golay-Bergersen teaches the method of claim 6, and Golay further teaches wherein the prompt further comprises instructions to send the at-home dental impression kit to the user at the address. (Golay [0054] Customer 20 provides an order that typically includes identification of the desired product, quantity, a ship-to address, an order date and sometimes a delivery date and/or other special instructions. The instructions may be provided directly or indirectly).
Regarding claim 15, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons.
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons.
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such, is rejected for similar reasons.
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dick-Golay-Bergersen-Kaufman in view of NPL – Do It Yourself 2016 (doityourselfdentalimpressionkit.com).
Regarding claim 10, Dick-Golay-Bergersen teaches the method of claim 8, and does not appear to explicitly teach the following, however NPL – Do It Yourself 2016 teaches: 
wherein the at-home dental impression kit sent to the user is provided to the user at no additional charge. (Do It Yourself pg. 2 teaches getting your order shipped absolutely free).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Dick-Golay-Bergersen to incorporate providing the kit for no additional charges as taught by Do It Yourself in order to allow you to not have to visit your dentist to get the kit. See Do It Yourself pg. 2. 
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claim 10, and, as such, is rejected for similar reasons.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dick-Golay-Bergersen-Kaufman in view of Durbin et al. (US 2009/0061381).
Regarding claim 25, Dick-Golay-Bergersen teaches the method of claim 21, the claim recites substantially similar limitations as those already addressed in the rejection of claim 9, and, as such, is rejected for similar reasons. Additionally, Durbin teaches:
determining a suitability of the completed at-home dental impression kit for manufacturing dental aligners (the limitation, “for manufacturing dental aligners,” as recited describes intended use of reviewing impressions and determining suitability; Durbin [0002] after review and annotation by a dentist).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Dick-Golay-Bergersen to incorporate determining suitability of an impression as taught by Durbin. Reviewing the impression to determine its suitability allows for proper fabrication and proper fitting for the patient (Durbin [0002] [0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                     
                                            
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686